          Case 6:18-cv-01019-JWB-TJJ Document 65 Filed 10/26/20 Page 1 of 9




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS


AIMEE HUFFMAN,

                          Plaintiff,

v.                                                            Case No. 18-1019-JWB

THE MIRROR, INC.,

                          Defendant.

                                     MEMORANDUM AND ORDER

          This matter comes before the court on Defendant’s motion to dismiss (Doc. 48). The

motion has been fully briefed and the court is prepared to rule. (Docs. 49, 54, 60.)1 For the reasons

stated herein, Defendant’s motion is DENIED.

     I.      Facts

          The following facts are taken from the allegations in the amended complaint. Plaintiff

Aimee Huffman began working for Defendant The Mirror, Inc. (“TMI”) in 2012 as a social

services coordinator. Plaintiff’s work involved assisting with the delivery of TMI’s programs and

services to the Bureau of Prisons (“BOP”) residents at the Toben Residential Reentry Center, a

residential facility. Because TMI contracts with the BOP, it was required to comply with the

Prison Rape Elimination Act (“PREA”). PREA has certain recordkeeping and investigation

requirements. In March 2016, Plaintiff reported numerous serious compliance issues at TMI to

Melissa Lohman, the Residential Re-Entry Manager at BOP. These issues included the failure to

investigate allegations of sexual misconduct and sexual harassment and the failure to create and



1
 In her response, Plaintiff attached an exhibit that includes various emails. TMI objects to the consideration of the
emails on its motion to dismiss arguing that the court should only consider the amended complaint. (Doc. 60 at 8-9.)
The court notes that it has not considered Plaintiff’s exhibit in ruling on this motion to dismiss.

                                                         1
       Case 6:18-cv-01019-JWB-TJJ Document 65 Filed 10/26/20 Page 2 of 9




maintain accurate records. In response, TMI told Lohman that Plaintiff was lying. On April 11,

2016, TMI provided Lohman with a written defense to Plaintiff’s complaints that in part stated

that Plaintiff had a “mental disorder” and that she was being reassigned due to her complaints for

a “fresh start.” (Doc. 45 at ¶ 16.) Plaintiff does suffer from mental health conditions which had

been disclosed to TMI on prior occasions so that Plaintiff could obtain medical leave and

accommodations.

       Plaintiff was relocated from Toben to TMI’s headquarters. Plaintiff alleges that her

transfer into the new role was retaliatory. In her new role, Plaintiff was prohibited from speaking

to coworkers and from accessing files on TMI’s system.            She was also prohibited from

communicating with governmental agencies regarding TMI and told that she had to include TMI’s

chief executive officer, Barth Hague, on all of her communications. (Doc. 45 at ¶ 17.)

       Plaintiff filed a written complaint with the Kansas Behavioral Sciences Regulatory Board

(“KBSRB”) alleging that John Gilbert, TMI’s clinical addiction counselor, violated the

confidentiality of her medical records by TMI’s disclosure to BOP. Plaintiff was terminated on

October 18, 2016. TMI allegedly stated that her termination was due to the KSBSRB complaint

because TMI stated that it was false and because Plaintiff contacted a government agency in

violation of TMI’s prohibition of talking to governmental agencies. (Doc. 45 at ¶ 24.) Plaintiff

has alleged that she exhausted her administrative remedies regarding her claims as required under

the Americans with Disabilities Act (“ADA”) and Title VII, 42 U.S.C. § 2000e. (Doc. 45 at ¶ 27.)

       On January 3, 2017, Plaintiff filed a complaint of whistleblower retaliation under the

National Defense Authorization Act (“NDAA”) with the Office of Inspector General of the

Department of Justice (“OIG”). Plaintiff alleged that the following were acts of retaliation: 1)




                                                2
       Case 6:18-cv-01019-JWB-TJJ Document 65 Filed 10/26/20 Page 3 of 9




transferring Plaintiff to the new position in April 2016; 2) placing Plaintiff on probation; and 3)

her termination. OIG investigated the complaint and issued its findings in November 2019.

       Initially, on January 23, 2018, Plaintiff filed a complaint against TMI alleging claims under

the ADA, Family and Medical Leave Act (“FMLA”), Title VII, and Kansas state law. (Doc. 1.)

Plaintiff’s amended complaint adds allegations regarding Plaintiff’s January 3, 2017, filing of her

whistleblower complaint and attaches OIG’s investigative findings as an exhibit. (Doc. 45.) In

December 2018, the parties filed a joint motion to stay the case pending the administrative

processing of Plaintiff’s NDAA complaint. (Doc. 25.) In that motion, the parties stated that

Plaintiff intended to amend her complaint if OIG dismissed Plaintiff’s complaint after the

investigation. The parties sought the stay to avoid unnecessary and duplicative discovery that may

result after the findings were issued by OIG. (Id. at 2.) Magistrate Judge James granted the joint

motion to stay and required filing of status reports. (Doc. 26.) The stay was extended several

times due to OIG’s delays in its investigation and OIG’s request for an extension of its deadline.

On November 21, 2019, the OIG’s final report was sent to the BOP for final issuance pursuant to

41 U.S.C. § 4712. (Doc. 38.) The parties requested that the court continue the stay while they

awaited BOP’s findings and recommendations. (Id.) The OIG report concluded that Plaintiff had

made a protected disclosure to the BOP on March 31, 2016. It determined that the evidence did

not substantiate Plaintiff’s whistleblower retaliation claim with respect to her transfer but did find

that her retaliation claims regarding her probation and termination were substantiated. (Doc. 45,

Exh. 1 at 22.)

       On July 30, 2020, the parties filed a joint status report indicating the BOP still had not

issued its findings. (Doc. 42.) Plaintiff requested the opportunity to amend her complaint to add

a claim under the NDAA and TMI would file its responsive pleading, “including the presentation



                                                  3
          Case 6:18-cv-01019-JWB-TJJ Document 65 Filed 10/26/20 Page 4 of 9




of any defense, within the applicable time period.” (Doc. 42 at 2.) TMI’s position regarding the

NDAA claim was that BOP may issue its final report at any time and that Plaintiff’s NDAA claim

is inconsistent with her discrimination claims. (Id.) The parties filed a stipulation pursuant to Fed.

R. Civ. P. 15(a)(2) evidencing that TMI consented to the filing of the amended complaint. (Doc.

44.) Plaintiff filed her amended complaint and TMI now moves to dismiss the amended complaint

on the basis that Plaintiff’s NDAA claim is barred by the statute of limitations and Plaintiff failed

to sufficiently allege that she exhausted her Title VII and ADA claims.2

    II.       Standard

           In order to withstand a motion to dismiss for failure to state a claim, a complaint must

contain enough allegations of fact to state a claim for relief that is plausible on its face. Robbins

v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544, 127 S. Ct. 1955, 1974 (2007)). All well-pleaded facts and the reasonable inferences derived

from those facts are viewed in the light most favorable to Plaintiff. Archuleta v. Wagner, 523 F.3d

1278, 1283 (10th Cir. 2008). Conclusory allegations, however, have no bearing upon the court’s

consideration. Shero v. City of Grove, Okla., 510 F.3d 1196, 1200 (10th Cir. 2007).

    III.      Analysis

           A. NDAA Claim

           TMI seeks dismissal of Plaintiff’s NDAA claim on the basis that it is barred by the statute

of limitations. Plaintiff asserts that her claim is timely because the amendment relates back to the

date the original complaint was filed.




2
 TMI’s initial motion and memorandum argued that the entire amended complaint was subject to dismissal on these
grounds. TMI’s reply brief, however, clarifies that its motion is only to Plaintiff’s claims under the NDAA, Title VII,
and ADA. (Doc. 60 at 7.)

                                                          4
        Case 6:18-cv-01019-JWB-TJJ Document 65 Filed 10/26/20 Page 5 of 9




         Under the NDAA, a complainant must exhaust administrative remedies. After filing a

complaint with OIG, the agency has 180 days to complete its investigation. 41 U.S.C. §

4712(b)(2)(A). The time to complete the investigation can be extended for an additional 180 days

upon consent. Id. at § 4712(b)(2)(B). Here, Plaintiff consented to an additional 180 days.

Therefore, under the NDAA, OIG had until December 29, 2017, to conduct its investigation and

enter an order regarding its findings. The BOP then has 30 days to deny relief or take certain

actions. Id. at § 4712(c)(1). In this case, OIG did not issue its report of investigation until

November 21, 2019. If OIG fails to timely enter its findings, the statute provides that “the

complainant shall be deemed to have exhausted all administrative remedies with respect to the

complaint.” Id. § 4712(c)(2). The statute further provides that an action “may not be brought

more than two years after the date on which remedies are deemed to have been exhausted.” Id.

         TMI argues that Plaintiff’s remedies were deemed to have been exhausted on December

27, 2017, and, therefore, her claim is barred because her amended complaint was not filed prior to

December 29, 2019.3 (Doc. 49 at 5.) Plaintiff filed her amended complaint - to include the NDAA

claim - on August 4, 2020. Plaintiff does not object to TMI’s determination of the time periods

but argues that her amended complaint relates back to the date of her original complaint, which

was filed January 23, 2018. Rule 15, pertaining to relation back, states as follows:

         (1) When an Amendment Relates Back. An amendment to a pleading relates back
         to the date of the original pleading when:
         (A) the law that provides the applicable statute of limitations allows relation back;


3
  The parties appear to be in agreement as to the date of exhaustion, but the court determines that the date is incorrect.
This determination is not material, however, to the issues before the court on the motion to dismiss due to the date
Plaintiff filed her amended complaint. TMI calculated the exhaustion date by adding 360 days from the date Plaintiff
filed her NDAA complaint with OIG, which was January 3, 2017. However, the statute states that the complainant
shall be deemed to have exhausted her remedies 210 days after submission of her complaint or “in the case of an
extension of time under paragraph (b)(2)(B),[which is at issue here and adds an additional 180 days to the original
180 days] not later than 30 days after the expiration of the extension of time.” 41 U.S.C. § 4712. This would indicate
that the exhaustion date would be 360 days plus an additional 30 days. Plaintiff’s remedies were thus exhausted on
January 28, 2018, and the deadline to file a complaint in this court was January 28, 2020.

                                                            5
       Case 6:18-cv-01019-JWB-TJJ Document 65 Filed 10/26/20 Page 6 of 9




       (B) the amendment asserts a claim or defense that arose out of the conduct,
       transaction, or occurrence set out--or attempted to be set out--in the original
       pleading; or
       (C) the amendment changes the party or the naming of the party against whom a
       claim is asserted, if Rule 15(c)(1)(B) is satisfied and if, within the period provided
       by Rule 4(m) for serving the summons and complaint, the party to be brought in by
       amendment:
       (i) received such notice of the action that it will not be prejudiced in defending on
       the merits; and
       (ii) knew or should have known that the action would have been brought against it,
       but for a mistake concerning the proper party's identity.

Fed. R. Civ. P. 15(c).

       Plaintiff argues that her amendment satisfies Rule 15(c)(1)(B) in that her NDAA claim

relates back to the date of her original complaint because the claim arose out of the conduct set out

in the original complaint. (Doc. 54 at 5-8.) TMI makes several arguments in opposition. First,

TMI argues that the plain meaning of the statute does not permit de novo review whenever Plaintiff

“sees fit” to amend her complaint. (Doc. 49 at 2-3.) TMI, however, does not cite any authority

for the proposition that the NDAA, unlike other statutes with limitations periods, cannot relate

back to the date in the original complaint under Rule 15(c)(1)(B). Moreover, Plaintiff amended

her complaint after TMI consented pursuant to Rule 15(a)(2).

       Next, TMI cites to Reed v. Keypoint Gov't Sols., No. 1:19-CV-01230-CMA-SKC, 2020

WL 5536339, at *2–3 (D. Colo. June 16, 2020), report and recommendation adopted, No. 19-CV-

01230-CMA-SKC, 2020 WL 4199726 (D. Colo. July 22, 2020). In that case, the magistrate judge

recommended dismissal of an NDAA complaint that was filed out of time. However, that case is

distinguishable because the plaintiff was not seeking to amend a complaint that was filed within

the limitations period. TMI also argues that this court’s de novo review of an agency decision

somehow impacts relation back under Rule 15. (Doc. 49 at 4, 6.) TMI, however, does not cite to

any authority in support of this position.



                                                 6
       Case 6:18-cv-01019-JWB-TJJ Document 65 Filed 10/26/20 Page 7 of 9




       TMI also contends that Plaintiff’s amended complaint cannot relate back because the

NDAA does not provide that the statute of limitations allows relation back. TMI’s position is that

under Rule 15(c), Plaintiff must either establish that both (c)(1)(A) and (B) are met or that

(c)(1)(C) is met. (Doc. 60 at 4-5.) TMI’s position is not supported by the plain language of the

rule. Moreover, the rule has consistently been interpreted to allow relation back when an

amendment satisfies (c)(1)(B). See, e.g., Mackley v. TW Telecom Holdings, Inc., 296 F.R.D. 655,

662 (D. Kan. 2014).

       Finally, TMI asserts that the NDAA claim does not arise out of the same conduct,

transaction, or occurrence, because the amended complaint has attached the OIG report as an

exhibit, and it includes an “entirely new set of ‘facts.’” (Doc. 60 at 5.) The purpose of Rule 15 is

“to balance the interests of the defendant protected by the statute of limitations with the preference

expressed in the Federal Rules of Civil Procedure in general, and Rule 15 in particular, for

resolving disputes on the merits.” McClelland v. Deluxe Fin. Svcs., Inc., 431 F. App'x 718, 723

(10th Cir. 2011) (quoting Krupski v. Costa Crociere S.p.A., 560 U.S. 538, 550 (2010)). “The

rationale of Rule 15(c) is that a party who has been notified of litigation concerning a particular

occurrence has been given all the notice that statutes of limitations were intended to provide.” Id.

(quoting Baldwin Cnty. Welcome Cntr. v. Brown, 466 U.S. 147, 149 n.3 (1984)). “The same

general standard of notice applies regardless of whether a litigant seeks to add defendants,

plaintiffs, or claims.” Id. at 723-24.

       Reviewing the original complaint and the amended complaint, the first four pages of both

are largely identical. The difference between the two is the addition of the NDAA claim. The new

allegations add the fact that Plaintiff filed her whistleblower complaint with OIG and identify the

alleged retaliatory conduct that was set forth in her OIG complaint. The allegations then state the



                                                  7
       Case 6:18-cv-01019-JWB-TJJ Document 65 Filed 10/26/20 Page 8 of 9




procedural history of the OIG complaint. (Doc. 45 at 4-5.) The facts regarding the retaliatory

conduct were all contained in the original complaint. Plaintiff claimed that TMI retaliated against

her after she reported violations to BOP by transferring her to a different position, refusing to allow

her to communicate with governmental agencies, and terminating her. Plaintiff also claimed that

TMI disclosed her confidential health information. While the OIG order clearly adds additional

information regarding the investigation as to TMI’s conduct, it arises out of the same conduct that

Plaintiff alleges in her original complaint.

        Therefore, the court finds that Plaintiff’s allegations in the amended complaint relate back

to the filing of the original complaint. In light of this finding, the court finds it unnecessary to

address Plaintiff’s tolling argument. TMI’s motion to dismiss Plaintiff’s NDAA claim on the basis

that it is barred by the statue of limitations is denied.

        B. Exhaustion

        TMI moves for dismissal of Plaintiff’s claims under Title VII and the ADA for failing to

plausibly allege exhaustion. TMI contends that the claims are subject to dismissal because Plaintiff

has failed to specifically allege the particulars of the exhaustion of administrative remedies and

attach her right to sue letter. Plaintiff has alleged that she administratively exhausted her Title VII

and ADA claims. (Doc. 45 at ¶ 27.)

        Recently, the Tenth Circuit held that exhaustion is a condition precedent to suit and not a

jurisdictional requirement. Lincoln v. BNSF Ry. Co., 900 F.3d 1166, 1182–85 (10th Cir. 2018)

(concluding administrative exhaustion is no longer a jurisdictional requirement and overruling

prior law by vote of all active judges). Under Rule 9(c), a party may “allege generally that all




                                                    8
          Case 6:18-cv-01019-JWB-TJJ Document 65 Filed 10/26/20 Page 9 of 9




conditions precedent have occurred or been performed.”                       Therefore, Plaintiff’s allegation

regarding exhaustion is sufficient.4

          TMI’s motion to dismiss Plaintiff’s Title VII and ADA claims on this basis is denied.

    IV.      Conclusion

          Defendant’s motion to dismiss is DENIED. (Doc. 48.) Plaintiff’s motion for hearing on

TMI’s motion to dismiss (Doc. 61) is DENIED.

IT IS SO ORDERED. Dated this 26th day of October 2020.

                                                               __s/ John W. Broomes__________
                                                               JOHN W. BROOMES
                                                               UNITED STATES DISTRICT JUDGE




4
  In response to TMI’s argument, Plaintiff states that TMI’s defense counsel was provided with the right to sue letter
in 2017 and, again, on September 16, 2020. TMI is free to file a motion for summary judgment on this issue if it
believes that Plaintiff has not fully exhausted her claims.

                                                          9
